 Case: 1:20-cv-06713 Document #: 22 Filed: 11/19/20 Page 1 of 2 PageID #:3546

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

KTM AG
                                                            Plaintiff,
v.                                                                       Case No.:
                                                                         1:20−cv−06713
                                                                         Honorable Martha
                                                                         M. Pacold
The Individuals, Corporations, Limited Liability
Companies, Partnerships, and Unincorporated
Associations Identified on Schedule A Hereto
                                                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 19, 2020:


        MINUTE entry before the Honorable Martha M. Pacold: Plaintiff's motion to
exceed page limitation [7] is granted. For the reasons set forth in plaintiff's motions [5],
[8], the supporting memorandum [9] and the temporary restraining, Plaintiff's motions for
leave to file under seal [5], for a temporary restraining order, including a temporary
injunction, a temporary transfer of the defendant domain names, a temporary asset
restraint, expedited discovery, and electronic service of process [8] are granted. Plaintiff's
filings support proceeding (for the time being) on an ex parte basis. Specifically, were
defendants to be informed of this proceeding before a TRO could issue, it is likely assets
and websites would be redirected, thus defeating plaintiff's interests in identifying
defendants, stopping defendants' infringing conduct, and obtaining an accounting. In
addition, the evidence submitted by plaintiff shows a substantial likelihood of success on
the merits (including evidence of active infringement and sales into Illinois), the harm to
plaintiff is irreparable, and an injunction is in the public interest. Electronic service of
process does not violate any treaty and is consistent with due process because it
effectively communicates the pendency of this action to defendants. As other judges in
this district have noted, there may be reason to question both the propriety of the joinder
of all defendants in this one action and whether plaintiff genuinely intends to pursue an
accounting (which plaintiff asserts as justification for an asset freeze), but at this
preliminary stage, the court is persuaded that plaintiff has provided sufficient evidence of
coordinated activity and the prospect of an accounting to justify the requested relief as to
all defendants. Expedited discovery is warranted to identify defendants and to implement
the asset freeze. If any defendant appears and objects, the court will revisit the asset freeze
and joinder. Plaintiff shall deposit with the Clerk of Court ten thousand dollars
($10,000.00), either cash or surety bond, as security. Enter Sealed Temporary Restraining
Order. (rao, )
 Case: 1:20-cv-06713 Document #: 22 Filed: 11/19/20 Page 2 of 2 PageID #:3547



ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
